 
Exhibit 10.2
 
EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (the “Agreement”) by and between The Stanley Works, a
Connecticut corporation (the “Company”), and James M. Loree (the “Executive”),
dated November 2, 2009 (the “Execution Date”) and effective as of the Effective
Date (as defined in Section 1 below).
 
WITNESSETH:
 
WHEREAS, the Company, Blue Jay Acquisition Corp. (“Merger Sub”) and The Black &
Decker Corporation, a Maryland corporation (“Black & Decker”), propose to enter
into a merger agreement, dated as of the date hereof (the “Merger Agreement”),
whereby, subject to the satisfaction of the terms and conditions of the Merger
Agreement, Black & Decker will become a wholly-owned subsidiary of the Company
upon consummation of the Merger (as defined in the Merger Agreement);
 
WHEREAS, the Executive has provided services to the Company in exchange for
certain compensation and benefits prior to entry into this Agreement;
 
WHEREAS, the Company and the Executive entered into an Amended and Restated
Change in Control Agreement dated December 10, 2008, which remains in full force
and effect; and
 
WHEREAS, the Company and Executive mutually desire to enter into this Agreement,
effective as of the Closing (as defined in the Merger Agreement), pursuant to
which the Executive will continue to provide services to the Company from and
after the Closing in exchange for certain compensation and benefits as provided
in this Agreement.
 
NOW, THEREFORE, it is hereby agreed as follows:
 
1.             EFFECTIVENESS; TERM.
 
(a)           This Agreement shall become effective upon the Closing (the date
of the Closing, the “Effective Date”).  If the Merger Agreement is terminated in
accordance with its terms prior to the consummation of the Merger or if the
Executive is not continuously employed by the Company from the Execution Date to
the Closing, this Agreement shall be null and void ab initio and of no further
force or effect.
 
(b)           Subject to Section 1(a), the term of this Agreement, and the term
of the Executive’s service hereunder, shall commence on the Effective Date and
shall continue until the occurrence of a Date of Termination (as defined in
Section 4 below) (such period of service, the “Term”).
 
2.             POSITION AND DUTIES; LOCATION.
 
(a)           During the Term, the Executive shall serve as the Executive Vice
President and Chief Operating Officer of the Company with such duties and
responsibilities as are customarily assigned to such positions, and such other
duties and responsibilities commensurate therewith as may from time to time be
assigned to him by the Chief Executive Officer of the Company (the “Company
CEO”).  The Executive shall report solely to the Company CEO.  At the Company’s
request, upon termination of the Executive’s employment with the Company for any
reason, the Executive shall (1) promptly resign from all positions the Executive
then holds as an officer or member of the board of directors of any of the
Company’s subsidiaries or affiliates and (2) execute any and all documentation
of such resignations.
 
 

--------------------------------------------------------------------------------


 
 
(b)           During the Term, the Executive shall devote his full business time
and effort to the performance of his duties hereunder.  It shall not be
considered a violation of the foregoing for the Executive to manage his personal
investments or, subject to the approval of the Board, to serve on corporate,
industry, civic or charitable boards or committees, so long as such activities
do not significantly interfere with the performance of the Executive’s duties
hereunder.
 
(c)           During the Term, the Executive shall be based at the Company’s
principal headquarters in New Britain, Connecticut, except for travel reasonably
required for the performance of the Executive’s duties hereunder.
 
3.             COMPENSATION AND BENEFITS.
 
(a)           BASE SALARY.  As of the Effective Date, the Executive’s annual
base salary will be $750,000.  The Annual Base Salary (as defined below) shall
be payable in accordance with the Company’s regular payroll practice for its
senior executives, as in effect from time to time.  During the Term, the Annual
Base Salary shall be reviewed at least annually by the Compensation and
Organization Committee (the “C&O Committee”) of the Board of Directors of the
Company (the “Board”) for possible increase.  Any increase in the Annual Base
Salary shall not limit or reduce any other obligation of the Company under this
Agreement.  Once increased, the Annual Base Salary shall not thereafter be
decreased, except pursuant to across-the-board salary reductions similarly
affecting all senior Company executives.  The term “Annual Base Salary” shall
refer to the Annual Base Salary as in effect from time to time.
 
(b)           ANNUAL CASH BONUS.  For each fiscal year of the Company during the
Term, the Executive shall participate in the Company’s Management Incentive
Compensation Plan, as amended, or any successor plan thereto (the “MICP”).  As
of the Effective Date, the Executive’s annual target bonus opportunity pursuant
to the MICP shall equal 100% (the “Target Annual Bonus Percentage”) of the
Annual Base Salary in effect for the Executive at the beginning of such fiscal
year (or, in the case of the 2010 fiscal year, as in effect immediately
following the Effective Date), with a threshold potential award equal to 50% of
such Annual Base Salary and a maximum potential award equal to 200% of such
Annual Base Salary.  Any cash bonuses payable to the Executive will be paid at
the time the Company normally pays such bonuses to its senior executives in
accordance with the terms of the MICP, but in no event later than March 15 of
the calendar year following the calendar year in which such cash bonuses are
earned and vested.
 
 
2

--------------------------------------------------------------------------------


 
 
(c)           EQUITY AWARDS
 
(i)           MERGER EQUITY GRANT.  Promptly after the Effective Date, the
Company shall grant to the Executive restricted stock units (the “Merger RSUs”),
which number of Merger RSUs shall be determined by the Board such that the
aggregate value of the shares of Company common stock underlying such Merger
RSUs shall be equal to the value, as of the Closing, of an option to purchase
675,000 shares of Company common stock (based on the full grant date value as
determined for purposes of the Company’s financial reporting and assuming such
options have a 10-year term and other terms and conditions consistent with the
most recent option awards made to the Executive).  The Merger RSUs shall be
granted under, and subject to the terms and conditions of, the Company’s 2009
Long-Term Incentive Plan or a successor thereto (the “Company Stock Plan”).  The
Merger RSUs shall vest and be settled, subject to the Executive’s continued
employment with the Company, 50% on the fourth anniversary of the Closing and
50% on the fifth anniversary of the Closing.  In addition, the Merger RSUs shall
become immediately and fully vested and settled in the event (i) the Company
terminates the Executive’s employment other than for Cause (as defined below) or
(ii) the Executive’s employment is terminated by the Executive for Good Reason
(as defined below); provided that, in any such case, such settlement shall occur
on the date of the Executive’s “separation from service” (within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations promulgated thereunder (collectively, “Section 409A”)).  The
Merger RSUs shall accrue dividends and distributions paid on shares of Company
common stock in accordance with the Company’s customary practices.  Except as
described above, the Merger RSUs shall be subject to the terms and conditions
set forth in the Company’s customary award agreement.
 
(ii)          LONG-TERM INCENTIVE COMPENSATION.  For each fiscal year of the
Company during the Term, the Executive shall be eligible to receive (a) annual
performance awards with a target annual value (based on the full grant date
value as determined for purposes of the Company’s financial reporting) equal to
250% of the Annual Base Salary in effect for the Executive at the beginning of
such fiscal year (the “Annual Performance Awards”), with a threshold potential
annual performance award equal to 125% of such Annual Base Salary and a maximum
potential annual performance award equal to 400% of such Annual Base Salary, and
(b) annual awards of options to purchase 100,000 shares of Company common stock
(the “Annual Options” and, collectively with the Annual Performance Awards, the
“Annual LTIP Awards”).  The Annual LTIP Awards shall be granted under, and
subject to the terms and conditions of, the Company Stock Plan, and shall be
subject to the terms and conditions set forth in the Company’s customary award
agreements, including with respect to vesting and exercisability of stock
options (if any) after termination of employment; provided that none of such
Annual LTIP Awards shall constitute “deferred compensation” within the meaning
of Section 409A.
 
(d)           OTHER BENEFITS.  While the Executive is employed during the
Term:  (i) the Executive shall be entitled to participate in all tax-qualified
and non-qualified savings, employee stock ownership, employee stock purchase,
deferred compensation and retirement and supplemental retirement plans that are
generally made available to the Company’s senior officers, including, without
limitation, the Company’s Supplemental Executive Retirement Program (the
“SERP”), and shall be entitled to participate in all fringe benefit and
perquisite practices, policies and programs of the Company made available to the
senior officers of the Company or to the Company CEO, including but not limited
to the Company’s executive car program, financial planning services, executive
life insurance program, executive long-term disability program and executive
physical program (provided that in each case, such participation shall be no
less favorable than that available to senior officers of the Company); and
(ii) the Executive and/or the Executive’s eligible dependents, as the case may
be, shall be eligible for participation in, and shall receive all benefits
under, all welfare benefit plans, practices, policies and programs provided by
the Company, including, any medical (with COBRA equivalent premiums paid on a
gross-up basis during any waiting period that is not waived), flexible spending,
prescription, dental, short- and long-term disability, employee life insurance,
group life insurance, accidental death and travel accident insurance plans and
programs to the same extent, and subject to the same terms and conditions, as
are made available to the senior officers of the Company.
 
 
3

--------------------------------------------------------------------------------


 
 
(c)           VACATION.  The Executive shall be entitled to four (4) weeks paid
vacation per year.
 
(e)           EXPENSES.  The Company shall pay or reimburse the Executive for
reasonable out-of-pocket expenses incurred by the Executive during the Term in
the performance of the Executive’s services under this Agreement, in accordance
with Company policy for its senior executives and subject to the Reimbursement
Rules (as defined in Section 4(e) below).
 
(f)           CHANGE IN CONTROL SEVERANCE AGREEMENT.  On December 10, 2008, the
Executive and the Company entered into an Amended and Restated Change in Control
Severance Agreement, which shall remain in full force and effect.
 
(g)           INDEMNIFICATION.  To the fullest extent permitted by the Company’s
certificate of incorporation and by-laws, or, if greater, by the laws of the
State of Connecticut, the Company shall promptly indemnify and hold harmless the
Executive for all amounts (including, without limitation, judgments, fines,
settlement payments, losses, damages, costs, expenses (including reasonable
attorneys’ fees), ERISA excise taxes, or other liabilities or penalties and
amounts paid or to be paid in settlement) incurred or paid by the Executive in
connection with any action, proceeding, suit or investigation (the “Proceeding”)
to which the Executive is made a party, or is threatened to be made a party, by
reason of the fact that he is or was a director, officer or employee of the
Company or is or was serving at the request of the Company as a director,
officer, member, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, including service with respect to employee
benefit plans, programs or arrangements, whether or not the basis of such
Proceeding is the Executive’s alleged action in an official capacity.  Such
indemnification shall continue even if the Executive has ceased to be a
director, employee or agent of the Company or other affiliated entity and shall
inure to the benefit of the Executive’s heirs, executors and
administrators.  The Company shall advance to the Executive all reasonable costs
and expenses incurred by him in connection with a Proceeding within fifteen (15)
calendar days after receipt by the Company of a written request from the
Executive for such advance.  Such request shall include an undertaking by the
Executive to timely repay the amount of such advance if it shall ultimately be
determined that he is not entitled to be indemnified against such costs and
expenses.  The Company also agrees to maintain a director’s and officers’
liability insurance policy covering the Executive to the extent the Company
provides such coverage for its other senior executive officers.  Following the
Term, the Company shall continue to maintain a directors’ and officers’
liability insurance policy for the benefit of the Executive which is no less
favorable than the policy covering other senior officers of the Company.
 
 
4

--------------------------------------------------------------------------------


 
 
4.             TERMINATION OF EMPLOYMENT.
 
(a)           DEATH OR DISABILITY.  The Executive’s employment shall terminate
automatically upon the Executive’s death during the Term.  The Company shall be
entitled to terminate the Executive’s employment because of the Executive’s
Disability during the Term.  “Disability” means that the Executive is disabled
within the meaning of the Company’s long-term disability policy for salaried
employees (or any successor thereto) or, if there is no such policy in effect,
that (i) the Executive has been substantially unable, for 120 business days
within a period of 180 consecutive business days, to perform the Executive’s
duties under this Agreement, as a result of physical or mental illness or
injury, and (ii) a physician selected by the Company and the Executive or the
Executive’s legal representative has determined that the Executive is totally
and permanently disabled.  In the event that the Executive and the Company
cannot agree as to a physician to make such a determination, each shall appoint
a physician and those two (2) physicians shall select a third who shall make
such determination in writing.  A termination of the Executive’s employment by
the Company for Disability shall be communicated to the Executive by written
notice, and shall be effective on the 30th day after receipt of such notice by
the Executive (the “Disability Effective Time”), unless the Executive returns to
full-time performance of the Executive’s duties before the Disability Effective
Time.  Notwithstanding the foregoing, in the event that as a result of absence
because of mental or physical incapacity the Executive incurs a “separation from
service” within the meaning of such term under Section 409A, the Executive shall
on such date automatically be terminated from employment because of Disability.
 
(b)           TERMINATION BY THE COMPANY.  The Company may terminate the
Executive’s employment during the Term for Cause or without Cause.
 
(i)          “Cause” is defined as (A) the Executive’s willful and continued
failure to substantially perform his duties with the Company (other than any
such failure resulting from his incapacity due to physical or mental illness)
that has not been cured within thirty (30) calendar days after a written demand
for substantial performance is delivered to the Executive by the Board, which
demand specifically identifies the manner in which the Board believes that the
Executive has not substantially performed his duties, (B) the willful engaging
by the Executive in conduct which is demonstrably and materially injurious to
the Company or its affiliates, (C) the Executive’s conviction of (or plea of
nolo contendere to) any felony or any other crime involving dishonesty, fraud or
moral turpitude, (D) any violation of the Company’s policies relating to
compliance with applicable laws that has a material adverse effect on the
Company or its affiliates or (E) the Executive’s breach of any restrictive
covenant set forth in Section 8 hereof.  For purposes of clauses (A) and (B) of
this definition, no act, or failure to act, on the Executive’s part shall be
deemed “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that his act, or failure to act, was in
the best interest of the Company.
 
 
5

--------------------------------------------------------------------------------


 
 
(ii)         A termination of the Executive’s employment for Cause shall not be
effective unless it is accomplished in accordance with the following
procedures.  The Board shall give the Executive written notice (“Notice of
Termination for Cause”) of its intention to terminate the Executive’s employment
for Cause, setting forth in detail the specific conduct (including any failure
to act) of the Executive that it considers to constitute Cause, and proposing
the date, time and place (which, in each case, shall be subject to the
Executive’s approval; provided that such approval shall not be unreasonably
withheld) of the Special Board Meeting for Cause.  The “Special Board Meeting
for Cause” means a meeting of the Board called and held specifically and
exclusively for the purpose of considering the Executive’s termination for
Cause, that takes place not less than forty-five (45) business days after the
Executive receives the Notice of Termination for Cause.  The Board shall provide
the Executive an opportunity, together with counsel, to be heard at the Special
Board Meeting for Cause.  The Executive’s termination for Cause shall be
effective when and if a resolution is duly adopted at the Special Board Meeting
for Cause stating that, in the good faith opinion of a majority of the Board
(other than the Executive), the Executive’s conduct constitutes Cause under this
Agreement.
 
(c)           GOOD REASON.  The Executive may terminate employment for Good
Reason or without Good Reason.
 
(i)          “Good Reason” is defined as, without the Executive’s consent,
(A) the assignment to the Executive of any duties inconsistent with his status
as the Company’s Chief Operating Officer or a material adverse alteration in the
nature or status of the Executive’s responsibilities, unless the Company has
cured such events within ten (10) business days after the receipt of written
notice thereof from the Executive, (B) a reduction in the Executive’s Annual
Base Salary or Target Annual Bonus Percentage, except for across-the-board
salary reductions similarly affecting all senior Company executives, (C) the
relocation of the Company’s headquarters to a location more than thirty-five
(35) miles from the location of such headquarters on the Effective Date, or
(D) the Company’s election not to renew the Change in Control Severance
Agreement.
 
(ii)         A termination of employment by the Executive for Good Reason shall
be effectuated by giving the Company written notice (“Notice of Termination for
Good Reason”) of the termination, setting forth in reasonable detail the
specific conduct of the Company that constitutes Good Reason; provided, however,
that no termination by the Executive shall be treated as a termination for Good
Reason unless the Notice of Termination for Good Reason is given within
forty-five (45) business days following the date the Executive first has
knowledge of the event or circumstance alleged to constitute Good Reason.  A
termination of employment by the Executive for Good Reason shall be effective
fifteen (15) business days following the date when the Notice of Termination for
Good Reason is given, unless the event or circumstance constituting Good Reason
is remedied by the Company in accordance with the foregoing.
 
(iii)        A termination of the Executive’s employment by the Executive
without Good Reason shall be effected by giving the Company thirty (30) calendar
days advance written notice of the termination.
 
 
6

--------------------------------------------------------------------------------


 
 
(d)           DATE OF TERMINATION.  The “Date of Termination” means the date of
the Executive’s death, the Disability Effective Time or the date on which the
termination of the Executive’s employment by the Company for Cause or without
Cause or by the Executive for Good Reason or without Good Reason is
effective.  A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” (within
the meaning of Section 409A).
 
(e)           REIMBURSEMENT RULES.  The “Reimbursement Rules” means the
requirement that any amount of expenses eligible for reimbursement under this
Agreement be made (i) in accordance with the reimbursement payment date set
forth in the applicable provision of this Agreement providing for the
reimbursement or (ii) where the applicable provision does not provide for a
reimbursement date, thirty (30) calendar days following the date on which the
Executive incurs the expenses, but, in each case, no later than December 31 of
the year following the year in which the Executive incurs the related expenses;
provided, that in no event shall the reimbursements or in-kind benefits to be
provided by the Company in one taxable year affect the amount of reimbursements
or in-kind benefits to be provided in any other taxable year, nor shall the
Executive’s right to reimbursement or in-kind benefits be subject to liquidation
or exchange for another benefit.
 
5.             OBLIGATIONS OF THE COMPANY UPON TERMINATION.
 
(a)           OBLIGATIONS ON ANY TERMINATION.  If the Executive’s employment
hereunder terminates for any reason, then (1) the Company shall pay to the
Executive, or his estate, beneficiary or legal representative, as applicable, in
a lump sum in cash within ten (10) business days after the Date of Termination,
(i) any portion of the Executive’s Annual Base Salary through the Date of
Termination that has not yet been paid, (ii) any earned annual bonus that has
not been paid (or previously deferred) for any previous fiscal year, and
(iii) any amount needed to reimburse the Executive for any unreimbursed business
expenses properly incurred by the Executive in accordance with Company policy
prior to the Date of Termination and subject to the Reimbursement Rules, (2) the
Company shall also pay or provide to the Executive (or the Executive’s estate,
beneficiary, or legal representative, as the case may be) all compensation and
benefits payable to the Executive under the terms of the Company’s compensation
and benefit plans, programs or arrangements as in effect immediately prior to
the Date of Termination, in accordance with the terms of such plans, programs or
arrangements, and (3) except as otherwise set forth below in Section 5(c), all
of the Executive’s then outstanding equity and incentive compensation awards
shall be treated in accordance with the terms of the plans and agreements
evidencing such awards.
 
(b)           OBLIGATIONS ON A TERMINATION DUE TO DEATH OR DISABILITY.  If the
Executive’s employment hereunder terminates by reason of death or Disability,
then the Company, in addition to making the payments and benefits in
Section 5(a), shall pay to the Executive, or his estate, beneficiary or legal
representative, as applicable, in a lump sum in cash within thirty (30) business
days following the Date of Termination, a pro-rata portion of the Executive’s
Target Annual Bonus Percentage of Annual Base Salary for the Company’s fiscal
year in which the Date of Termination occurs (the “Pro-Rata Bonus”).  The
Pro-Rata Bonus shall be calculated by multiplying the Target Annual Bonus
Percentage of Annual Base Salary by a fraction, the numerator of which is the
number of days in the Company’s fiscal year that have elapsed to the Date of
Termination and the denominator of which is the number of days in such fiscal
year.
 
 
7

--------------------------------------------------------------------------------


 
 
(c)           OTHER THAN FOR CAUSE, DISABILITY, OR DEATH, OR FOR GOOD REASON.
 
(i)          If, during the Term, the Company terminates the Executive’s
employment for any reason other than for Cause, death or Disability, or the
Executive terminates his employment for Good Reason, then, in addition to making
the payments and providing the benefits pursuant to Section 5(a), subject to
Section 5(c)(ii) and Section 5(e), (1) on the sixtieth (60th) day following the
Date of Termination, the Company shall pay to the Executive a lump sum in cash
equal to two times the sum of (i) the Executive’s Annual Base Salary immediately
prior to the Date of Termination plus (ii) the Executive’s Target Annual Bonus
Percentage of Annual Base Salary for the fiscal year in which the Date of
Termination occurs (“Cash Severance”); (2) the Executive shall be entitled to
immediate vesting of any Merger RSUs outstanding as of the Date of Termination
in accordance with Section 3(c)(i); (3) the Company shall provide or arrange to
provide the Executive and his eligible dependents, at no greater cost to the
Executive than the cost to the Executive immediately prior to the Date of
Termination, life, disability, accident and health insurance benefits (the
“Health and Welfare Benefits”) no less favorable than those provided to the
Executive and his eligible dependents immediately prior to the Date of
Termination for twenty-four (24) months following the Date of Termination (the
“Continuation Period”), or, if sooner, until he becomes eligible for such
benefits from a new employer (and the Executive shall promptly notify the
Company of such eligibility from any new employer), but only to the extent that
the Executive makes a payment to the Company in an amount equal to the monthly
premium payments (both the employee and employer portion) required to maintain
such coverage on the first day of each calendar month commencing with the first
calendar month following the Date of Termination and the Company shall reimburse
the Executive on an after-tax basis for the amount of such premiums, if any, in
excess of any employee contributions necessary to maintain such coverage for the
Continuation Period and such reimbursement shall comply with the Reimbursement
Rules; (4) the Company shall pay the Executive, on sixtieth (60th) day following
the Date of Termination, the Pro-Rata Bonus; and (5) the Executive shall be
deemed to have attained service through the greater of the Executive’s actual
age as of the Date of Termination and age 54 for all purposes (including vesting
and benefit accrual) under the SERP.
 
(ii)         In the event that, during the Continuation Period, the Executive
shall, without the written consent of the Board, directly or indirectly, as
employee, agent, consultant, stockholder, director, manager, co-partner or in
any other individual or representative capacity, own, operate, manage, control,
engage in, invest in or participate in any manner in, act as consultant or
advisor to, render services for (alone or in association with any person, firm,
corporation or entity), or otherwise assist any person or entity (other than the
Company) that engages in or owns, invests in, operates, manages or controls any
venture or enterprise that directly or indirectly engages or proposes to engage
in any Competitive Business (as defined below), then the Company’s obligations
to make any further payments or provide any further benefits under this Section
5(c) shall immediately terminate.  “Competitive Business” shall mean any line of
business that is substantially the same as any line of any operating business
which on the Date of Termination the Company was engaged in or conducting and
which during the Company’s preceding fiscal constituted at least 5% of the gross
sales of the Company and its subsidiaries.  Notwithstanding the foregoing, the
Executive may become a partner or employee of, or otherwise acquire an interest
in, a stock or business brokerage firm, consulting or advisory firm, investment
banking firm or similar organization which, as part of its business, trades or
invests in securities of Competitive Businesses or which represents or acts as
agent or advisor for Competitive Businesses, but only on condition that the
Executive shall not personally render any services in connection with such
Competitive Business either directly to such Competitive Business or other
persons or to the Executive’s firm in connection therewith.
 
 
8

--------------------------------------------------------------------------------


 
 
(d)           SECTION 409A.
 
(i)          Notwithstanding any provisions of this Agreement to the contrary,
if the Executive is a “specified employee” (within the meaning of Section 409A
and determined pursuant to procedures adopted by the Company) at the time of his
separation from service and if any portion of the payments or benefits to be
received by the Executive upon separation from service would be considered
deferred compensation under Section 409A, amounts that would otherwise be
payable pursuant to this Agreement during the six-month period immediately
following the Executive’s separation from service (the “Delayed Payments”) and
benefits that would otherwise be provided pursuant to this Agreement (the
“Delayed Benefits”) during the six-month period immediately following the
Executive’s separation from service (such period, the “Delay Period”) shall
instead be paid or made available on the earlier of (i) the first business day
of the seventh month following the date of the Executive’s separation from
service or (ii) Executive’s death (the applicable date, the “Permissible Payment
Date”).  The Company shall also reimburse the Executive for the after-tax cost
incurred by the Executive in independently obtaining any Delayed Benefits (the
“Additional Delayed Payments”).
 
(ii)         With respect to any amount of expenses eligible for reimbursement
under Section 5(a)(1)(iii), such expenses shall be reimbursed by the Company
within thirty (30) calendar days following the date on which the Company
receives the applicable invoice from the Executive but in no event later than
December 31 of the year following the year in which the Executive incurs the
related expenses; provided, that with respect to reimbursement relating to the
Additional Delayed Payments, such reimbursement shall be made on the Permissible
Payment Date.  In no event shall the reimbursements or in-kind benefits to be
provided by the Company in one taxable year affect the amount of reimbursements
or in-kind benefits to be provided in any other taxable year, nor shall the
Executive’s right to reimbursement or in-kind benefits be subject to liquidation
or exchange for another benefit.
 
(iii)        Each payment under this Agreement shall be considered a “separate
payment” and not of a series of payments for purposes of Section 409A.
 
(iv)        Any Delayed Payments shall bear interest at the United States 5-year
Treasury Rate plus 2%, which accumulated interest shall be paid to the Executive
on the Permissible Payment Date.
 
 
9

--------------------------------------------------------------------------------


 
 
(e)           EXECUTION OF RELEASE.  As a condition of receiving any payments
for which the Executive otherwise qualifies under Section 5(c)(i), the Executive
shall be required to execute, deliver and not revoke, within sixty (60) calendar
days following the Executive’s separation from service, the mutual release
attached hereto as Exhibit A (the “Release”), such Release to be delivered by
the Executive no later than sixty (60) calendar days following the Executive’s
separation from service.  If the Release has not been executed, delivered and
become irrevocable by the Executive within the statutory revocation period, all
payments under Section 5(c)(i) shall be forfeited.  Notwithstanding the
foregoing, if the Company does not execute and deliver the Release to the
Executive within two (2) business days following the Executive’s delivery of the
Release to the Company, then any requirement for the Executive to execute,
deliver and not revoke the Release as a condition of receiving any payments
under Section 5(c)(i) will have no effect, and the Executive shall be entitled
to receive any payments to which the Executive otherwise qualifies under
Section 5(c)(i).
 
6.             NON-EXCLUSIVITY OF RIGHTS.  Nothing in this Agreement shall
prevent or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company or any of its affiliated
companies for which the Executive may qualify nor shall anything in this
Agreement limit or otherwise affect such rights as the Executive may have under
any contract or agreement with the Company or any of its affiliated
companies.  Vested benefits and other amounts that the Executive is otherwise
entitled to receive under any plan, policy, practice or program of, or any
contract of agreement with, the Company or any of its affiliated companies on or
after the Date of Termination shall be payable in accordance with the terms of
each such plan, policy, practice, program, contract or agreement, as the case
may be, except as explicitly modified by this Agreement.
 
7.             FULL SETTLEMENT.  Except as provided herein, the Company’s
obligation to make the payments provided for in, and otherwise to perform its
obligations under, this Agreement shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action that the
Company may have against the Executive or others.  In no event shall the
Executive be obligated to seek other employment or take any other action to
mitigate the amounts payable to the Executive under any of the provisions of
this Agreement and such amounts shall not be reduced, regardless of whether the
Executive obtains other employment.
 
8.             CONFIDENTIAL INFORMATION; SOLICITATION.
 
(a)           The Executive shall hold in a fiduciary capacity for the benefit
of the Company any and all information of the Company and its subsidiaries that
is not generally known by others with whom they compete or do business, or with
whom they plan to compete or do business and any and all information not readily
available to the public, which, if disclosed by the Company or its subsidiaries
could reasonably be of benefit to such person or business in competing with or
doing business with the Company (“Confidential Information”).  Confidential
Information includes, without limitation, such information relating to the
(i) development, research, testing, manufacturing, store operational processes,
marketing and financial activities, including costs, profits and sales, of the
Company and its subsidiaries, (ii) products and all formulas therefor,
(iii) costs, sources of supply, financial performance and strategic plans of the
Company and its subsidiaries, (iv) identity and special needs of the customers
and suppliers of the Company and its subsidiaries and (v) people and
organizations with whom the Company and its subsidiaries have business
relationships and those relationships.  “Confidential Information” also includes
comparable information that the Company or any of its subsidiaries have received
belonging to others or which was received by the Company or any of its
subsidiaries pursuant to an agreement by the Company that it would not be
disclosed.  “Confidential Information” does not include information which (A) is
or becomes available to the public generally (other than as a result of the
Executive’s unauthorized disclosure), (B) was within the Executive’s possession
prior to the date hereof or prior to its being furnished to the Executive by or
on behalf of the Company, provided that the source of such information was not
bound by a confidentiality agreement with or other contractual, legal or
fiduciary obligation of confidentiality to the Company or any other party with
respect to such information, (C) becomes available to the Executive on a
non-confidential basis from a source other than the Company or its subsidiaries,
provided that such source is not bound by a confidentiality agreement with or
other contractual, legal or fiduciary obligation of confidentiality to the
Company or any other party with respect to such information, (D) was
independently developed the Executive without reference to the Confidential
Information or (E) is required by law to be disclosed.  The Executive shall
promptly return to the Company upon the Date of Termination or at any other time
the Company may so request, all notes, records, documents, files and memoranda
(including in electronic format and all copies of such materials) constituting
Confidential Information he may then possess or have under his control;
provided, however, that he may retain his personal correspondence, diaries and
other items of a personal nature.
 
 
10

--------------------------------------------------------------------------------


 
 
(b)           For a period of two (2) years after the Date of Termination, the
Executive shall not, without the written consent of the Board, directly or
indirectly, (i) hire any person who was employed by the Company or any of its
subsidiaries or affiliates (other than persons employed in a clerical or other
non-professional position) within the six (6) month period preceding the date of
such hiring; or (ii) solicit, entice, persuade or induce (in each case, other
than pursuant to non-targeted, general advertisements) any person or entity
doing business with the Company and its subsidiaries or affiliates, to terminate
such relationship or to refrain from extending or renewing the same.
 
(c)           The Executive agrees that, in addition to any other remedies
available to the Company, the Company shall be entitled to injunctive relief in
the event of any actual or threatened breach of this Section 8 without the
necessity of posting any bond, it being acknowledged and agreed that any breach
or threatened breach of this Section 8 hereof will cause irreparable injury to
the Company and that money damages alone will not provide an adequate remedy to
the Company.
 
9.             DISPUTE RESOLUTION.  Except for the Company’s right to seek
injunctive relief as set forth in Section 8(c), all disputes arising under,
related to, or in connection with this Agreement shall be settled by expedited
arbitration conducted before a panel of three (3) arbitrators sitting in
Hartford, Connecticut, in accordance with the rules of the American Arbitration
Association then in effect.  The decision of the arbitrators in that proceeding
shall be binding on the Company and the Executive.  Judgment may be entered on
the award of the arbitrators in any court having jurisdiction.  Each party shall
bear its own costs and expenses (including legal fees) in connection with any
arbitration proceeding instituted hereunder; provided, however, that if the
Executive prevails in the arbitration, his costs and expenses shall be promptly
reimbursed by the Company.  The reimbursement provided for in this Section 9
shall be made as soon as practicable following the resolution of such contest or
dispute (whether or not appealed) to the extent the Company received reasonable
written evidence of such fees and expenses, but in any event no later than
within thirty (30) calendar days following the date on which such consent or
dispute (whether or not appealed) is resolved.
 
10.           ASSIGNMENT; SUCCESSORS.  This Agreement is personal to the
Executive and, without the prior written consent of the Company, shall not be
assignable by the Executive otherwise than by will or the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by the Executive’s legal representatives.  This Agreement shall inure to the
benefit of and be binding upon the Company and its successors.  In addition to
any obligations imposed by law upon any successor to the Company, the Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession and benefits had taken place.  Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms as the Executive would be entitled to hereunder if the Executive were to
terminate the Executive’s employment for Good Reason.
 
 
11

--------------------------------------------------------------------------------


 
 
11.           NO VIOLATIONS.  As a material inducement to the Company’s
willingness to enter into this Agreement, the Executive represents to the
Company that neither the execution of this Agreement by the Executive, the
employment of the Executive by the Company nor the performance by the Executive
of his duties hereunder will constitute a violation by the Executive of any
employment, non-competition or other agreement to which the Executive is a
party.  The Company represents and warrants that it is fully authorized and
empowered to enter into this Agreement (and those contemplated hereby) and that
the performance of its obligations under this Agreement will not violate any
agreement between it and any other person, firm or organization.
 
12.           MISCELLANEOUS.
 
(a)           GOVERNING LAW.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Connecticut, without reference to
principles of conflict of laws.  The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.  This Agreement may not
be amended or modified except by a written agreement executed by the parties
hereto or their respective successors and legal representatives.
 
(b)           NOTICES.  All notices and other communications under this
Agreement shall be in writing and shall be given by hand delivery to the other
party or by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:
 
If to the Executive:
 
At his address on file with the Company
 
If to the Company:
 
The Stanley Works
1000 Stanley Drive
New Britain, Connecticut 06053
Facsimile:  860-827-3911
Attention:  Bruce H. Beatt, Vice President, General Counsel and Secretary
 
With a copy to:
 
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, New York 10019
Attention:  Eric W. Hilfers, Esq.
 
or to such other address as either party furnishes to the other in writing in
accordance with this paragraph (b) of Section 12.  Notices and communications
shall be effective when actually received by the addressee.
 
 
12

--------------------------------------------------------------------------------


 
 
(c)           SEVERABILITY.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.  If any provision of this Agreement shall be held
invalid or unenforceable in part, the remaining portion of such provision,
together with all other provisions of this Agreement, shall remain valid and
enforceable and continue in full force and effect to the fullest extent
consistent with law.
 
(d)           LEGAL FEES.  The Company shall pay directly or reimburse the
Executive for legal fees and expenses incurred in connection with the
negotiation and preparation of this Agreement; provided, however, that such
payment or reimbursement obligation shall not exceed $10,000 in the
aggregate.  Such payment or reimbursement by the Company shall be subject to the
Reimbursement Rules.
 
(e)           WITHHOLDING.  Notwithstanding any other provision of this
Agreement, the Company may withhold from amounts payable under this Agreement
all federal, state, local and foreign taxes that are required to be withheld by
applicable laws or regulations.
 
(f)           WAIVER.  The Executive’s or the Company’s failure to insist upon
strict compliance with any provisions of, or to assert any right under, this
Agreement shall not be deemed to be a waiver of such provision or right or of
any other provision of or right under this Agreement.
 
(g)           ENTIRE AGREEMENT.  The Executive and the Company acknowledge that
this Agreement (together with Exhibit A hereto) constitutes the entire
understanding of the parties with respect to the subject matter hereof and
supersede any other prior agreement or other understanding, whether oral or
written, express or implied, between them concerning, related to or otherwise in
connection with, the subject matter hereof and that, following the date hereof,
no such agreement or understanding shall be of any further force or effect.
 
(h)           SECTION 409A.  To the extent applicable, it is intended that the
compensation arrangements under this Agreement be in full compliance with
Section 409A.  This Agreement shall be construed in a manner to give effect to
such intention.  The subject matter of this Agreement involves complex and
substantial tax considerations.  The Executive acknowledges that he has been
afforded adequate opportunity to consult and that he has consulted with his own
tax adviser with respect to this Agreement.  The Company makes no warranties or
representations whatsoever to the Executive regarding the tax consequences of
any item of compensation subject to this Agreement and which is paid in
accordance with the terms of this Agreement.
 
(i)           SURVIVAL OF TERMS.  To the extent necessary to effectuate the
terms of this Agreement, terms of this Agreement which must survive the
termination of the Executive’s employment or the termination of this Agreement
shall so survive.
 
(j)           COUNTERPARTS.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, and said counterparts
shall constitute but one and the same instrument.
 
(k)           EACH PARTY THE DRAFTER.  This Agreement and the provisions
contained in it shall not be construed or interpreted for or against any party
to this Agreement because that party drafted or caused that party’s legal
representative to draft any of its provisions.
 
 
13

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization of its Board, the Company has caused this
Agreement to be executed in its name on its behalf, all as of the day and year
first above written, to become effective as of the Execution Date.
 
THE STANLEY WORKS
 
By:
/s/ John F. Lundgren  
Name:  John F. Lundgren
 
Title:    Chairman and Chief Executive Officer
   





JAMES M. LOREE
 
By:
/s/ James M. Loree  
Name:  James M. Loree
   







 
























[Signature Page to COO Employment Agreement]


14

--------------------------------------------------------------------------------


 
 
EXHIBIT A
TO EMPLOYMENT AGREEMENT
 
MUTUAL RELEASE
 
(a)  James M. Loree (“Releasor”) for and in consideration of benefits provided
pursuant to an Employment Agreement with The Stanley Works entered into on
November 2, 2009 (the “Employment Agreement”), does for himself and his heirs,
executors, administrators, successors and assigns, hereby now and forever,
voluntarily, knowingly and willingly release and discharge The Stanley Works and
its parents, subsidiaries and affiliates (collectively, the “Company Group”),
together with their respective present and former partners, officers, directors,
employees and agents, and each of their predecessors, heirs, executors,
administrators, successors and assigns (but as to any partner, officer,
director, employee or agent, only in connection with, or in relationship to, his
to its capacity as a partner, officer, director, employee or agent of the
Company and its subsidiaries or affiliates and not in connection with, or in
relationship to, his or its personal capacity unrelated to the Company or its
subsidiaries or affiliates) (collectively, the “Company Releasees”) from any and
all charges, complaints, claims, promises, agreements, controversies, causes of
action and demands of any nature whatsoever, known or unknown, suspected or
unsuspected, which against the Company Releasees, jointly or severally, Releasor
or Releasor’s heirs, executors, administrators, successors or assigns ever had
or now have by reason of any matter, cause or thing whatsoever arising from the
beginning of time to the time Releasor executes this release arising out of or
relating in any way to Releasor’s employment or director relationship with the
Company, or the termination thereof, including but not limited to, any rights or
claims arising under any statute or regulation, including the Age Discrimination
in Employment Act of 1967, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Americans with Disabilities Act of 1990, or the Family
and Medical Leave Act of 1993, each as amended, or any other federal, state or
local law, regulation, ordinance or common law, or under any policy, agreement,
understanding or promise, written or oral, formal or informal, between any
Company Releasee and Releasor.  Releasor shall not seek or be entitled to any
recovery, in any action or proceeding that may be commenced on Releasor’s behalf
in any way arising out of or relating to the matters released under this
Release.  Notwithstanding the foregoing, nothing herein shall release any
Company Releasee from any claim or damages based on (i) the Releasor’s rights
under the Employment Agreement, (ii) any right or claim that arises after the
date the Releasor executes this release, (iii) the Releasor’s eligibility for
indemnification in accordance with applicable laws or the certificate of
incorporation or by-laws of the Company (or any affiliate or subsidiary) or any
applicable insurance policy, with respect to any liability the Releasor incurs
or incurred as a director, officer or employee of the Company or any affiliate
or subsidiary (including as a trustee, director or officer of any employee
benefit plan) or (iv) any right the Releasor may have to obtain contribution as
permitted by law in the event of entry of judgment against the Releasor as a
result of any act or failure to act for which the Releasor and the Company or
any affiliate or subsidiary are held jointly liable.
 
(b)  Releasor has been advised to consult with an attorney of Releasor’s choice
prior to signing this release, has done so and enters into this release freely
and voluntarily.
 
 

--------------------------------------------------------------------------------


 
 
(c)  Releasor has had in excess of twenty-one (21) calendar days to consider the
terms of this release.  Once Releasor has signed this release, Releasor has
seven (7) additional days to revoke Releasor’s consent and may do so by writing
to the Company as provided in Section 12(b) of the Employment
Agreement.  Releasor’s release shall not be effective, and no payments or
benefits shall be due under Section 5(c) of the Employment Agreement, until the
eighth day after Releasor shall have executed this release (the “Revocation
Date”) and returned it to the Company, assuming that Releasor has not revoked
Releasor’s consent to this release prior to the Revocation Date.
 
(d)  The Company, for and in consideration of the Releasor’s covenants under the
Employment Agreement, on behalf of itself and the other members of the Company
Group and any other Company Releasee, their respective successors and assigns,
and any and all other persons claiming through any member of the Company Group
or such other Company Releasee, and each of them, does hereby now and forever,
voluntarily, knowingly and willingly release and discharge, the Releasor and
dependents, administrators, agents, executors, successors, assigns, and heirs,
from any and all charges, complaints, claims, promises, agreements,
controversies, causes of action and demands of any nature whatsoever, known or
unknown, suspected or unsuspected, which against the Releasor, jointly or
severally, the Company and each other member of the Company Group or any other
Company Releasee, their respective successors and assigns, and any and all other
persons claiming through any member of the Company Group or such other Company
Releasee ever had or now have by reason of any matter, cause or thing whatsoever
arising from the beginning of time to the time the Company executes this release
arising out of or relating to the Releasor’s employment or director relationship
with the Company or the termination thereof, including, but not limited to, any
claim, demand, obligation, liability or cause of action arising under any
federal, state or local employment law or ordinance, tort, contract or breach of
public policy theory or alleged violation of any other legal
obligation.  Notwithstanding the foregoing, nothing herein shall release the
Releasor and his dependents, administrators, agents, executors, successors,
assigns, and heirs, (i) in respect of the Company’s rights under the Employment
Agreement, or (ii) from any claims or damages based on any right or claim that
arises after the date the Company executes this release.
 
(e)  The Company’s release shall become effective on the Revocation Date,
assuming that Releasor shall have executed this release and returned it to the
Company and has not revoked Releasor’s consent to this release prior to the
Revocation Date.
 
(f)  In the event that any one or more of the provisions of this release shall
be held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remainder of this release shall not in any way be affected
or impaired thereby.
 
 
2

--------------------------------------------------------------------------------


 


This release shall be governed by the law of the State of Connecticut without
reference to its choice of law rules.
 
THE STANLEY WORKS
 
By:
   
Name:
 
Title:





Signed as of this ____ day of _____________.




RELEASOR
 
James M. Loree





Signed as of this ____ day of _____________.

 
 
 
 
 
3
 

--------------------------------------------------------------------------------